The opinion of the court was delivered, July 2d 1873, by
Agneav, J. —
The court below erred in taking this case from the a. There was evidence of actual possession on part of the deants of more than twenty-one years under color of title. This ought to have gone to the jury, Avith a proper instruction. Jacob Ream’s deed to his brothers Otho and Henry bears date the 20th of February 1846, and AYas recorded August 31st 1846. Shortly aftenvards, and before he Ayas of age, he left the state and went to Illinois, returning only temporarily once or tAvice. The title of Otho and Henry Ream vested finally in William Lenhart, under whom the defendants below held. There Avas evidence tending to shoAV that the possession of the land accompanied and was held under the deed from its date until this suit was brought, ayMcIi Ayas on the 30th of November 1868, a period of more than twenty-one years.
*61Jacob Ream was born on tbe 20th December 1827, and therefore became of age on the 20th December 1848. Consequently the ten years given to minors after arrival at full age had no place in the count of time, the twenty-one years from the original entry under the deed having overrun that period. This point was decided in Henry v. Carson, 9 P. F. Smith 297, in a well-considered and carefully-written opinion by our brother Williams. The twenty-one years from the time of the original entry having expired previous to the bringing of the suit, the question of possession ought to have been submitted to the jury under the Statute of Limitations. Otherwise we cannot say that the learned judge committed any error.
On the question of ratification the ease seems to be governed by Urban v. Grimes, 2 Grant 96. So far as the offer to prove what improvements had been made by Lenhart related to the question of ratification, we cannot say its rejection was error, for the defendants had given no evidence of ratification by Jacob Ream. But so far as the improvements bear on the character of the possession of the defendants, it would be proper to receive the evidence on the next trial.
Judgment reversed, and a venire facias de novo awarded.